Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/28/21 and the interview on 6/10/21.  As directed by the amendment: claims 1, 24-27, and 52-53 have been amended, no claims have been cancelled, and claims 54-57 have been added.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1 and 3-57.

Information Disclosure Statement
The information disclosure statement filed 6/7/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through NPL document is not being considered at this time as it does not include at least an English language abstract or other type of explanation of relevance.
Note: the crossed-through US patent document is not being considered at this time as the patentee/applicant and document number do not match.

Terminal Disclaimer
The terminal disclaimers filed on 6/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/057785, 16/057786, and 16/057788 have been reviewed and are accepted.  The terminal disclaimer have been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Chan 51,541 on 6/10/21.

The application has been amended as follows: 

In claim 1 line 12, the language “housing of the handheld device.” has been amended to read –housing of the handheld device, wherein the motor is activated to cause the member to undergo bending action in a reciprocating manner.--.

Claim 2 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed method of inducing tear production, the prior art does not disclose, either alone or suggest in combination a method including receiving a switch signal from a control switch at a handheld device, in response activating a motor to oscillate a member at a frequency sufficient to induce tear production when the portion of the member is applied toward a surface of a body portion of an individual and wherein when the member is oscillated, a part of the member moves in an out of a housing of the device, wherein the motor is activated to cause the member to undergo bending action in a reciprocating manner as set forth in independent claim 1.  The prior art is also silent as to a method 
The closest prior art references of record are: Adaie (9,539,170), Rynerson (2014/0031845), Kahook (2016/0367806), Avni (2008/0200848), Goldberg et al. (2012/0016292), Teixeira et al. (2010/0092916), Franke et al. (2016/0121118), Ackermann et al. (2014/0316310), Pepe (2017/0304145), Olkowski et al. (2015/0182415), and Friedland (2005/0075589).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1 and 26.  Adaie nor Rynerson disclose a member which undergoes bending action and moves in and out of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/               Primary Examiner, Art Unit 3785